Opinion by
Kephart, J.,
Like the preceding case, this is an interpleader proceeding. It was admitted that the contract on its face was a contract of bailment, but it is contended that the conduct of the parties before and after its execution showed the transaction to be a sale, and that the writing in the form of a bailment was merely a subterfuge to secure a secret lien on personal property.
*609The terms of the arrangement, as shown by the case stated, were that Wilson, the claimant, agreed to lease to Vargeson a pair of bay horses, the value to be fixed by exposing them at a public salé, and the lease to be executed after the value had been ascertained. The horses were offered at public auction and were knocked down to Vargeson, but possession never left Wilson until the contract, of bailment was executed. After the value was fixed, they were taken to Williamsport to the stable of the claimant, and when the agreement was executed, possession was turned over to the lessee.
There is nothing in this transaction to change the character of the agreement as it was executed after the value was fixed. To have constituted a sale, under the conditions here mentioned, when the horses were knocked down, delivery of possession or its equivalent must have taken place. Neither the. title to or the possession of the horses left the claimant. There is'nothing to support the conclusion that any intending creditors were misled by the manner in which the value was fixed. TJnder the agreement the method of fixing values would not have the effect in law of transferring the title or possession to the lessee named in the bailment, in so far as present or future creditors are concerned. Had there been a delivery of possession, the title would have passed: Burt v. Kennedy, 3 Pennypacker 238. While at a public outcry more prominence is given to the sale of property than at a private sale, the person to whom the goods are knocked down on condition of payment or •other condition is not clothed with the badge of ownership until the condition is complied with or he receives the goods. Until that time it is well within the power of the parties to entirely change their method of dealing and effect a bailment instead of a sale. The parties to this contract had in their minds at all times an agreement of leasing or hiring, and there was nothing in their acts which showed a contrary intention. The property was delivered under the contract of bailment,
*610The fact that a portion of the rent was paid by the transfer to the lessor of a team of horses instead of their equivalent in cash, does not effect the situation. It is immaterial whether the rent be paid in cash, horses or any other thing of value. The notes given in this case were similar to the notes given in the preceding case, and for the reasons, stated in Wilson v. Weaver, this objection is not well taken. Nor do we find any merit in the position that subsequently to the transaction between Wilson, bailor, and Vargeson, bailee, the horses were sold to Weaver, who paid to Vargeson the price agreed upon. As to this phase of the case, the question was the value of the horses to the bailor as it measured the appellant’s liability for the conversion. The court fixed this at $275, and appellant should not complain if this sum was less than the amount he paid to Vargeson. This fact would not be sufficient evidence to establish collusion, and standing alone it would not be any evidence of collusion.
The assignments of error are overruled, and the judgment is affirmed.